EXHIBIT 10.28

*Certain portions of this exhibit have been omitted pursuant to a request for
confidential
treatment which has been filed separately with the SEC.

ASSET PURCHASE AND ROYALTY AGREEMENT

THIS ASSET PURCHASE AND ROYALTY AGREEMENT (this “Agreement”), is hereby entered
into as of the 15th day of November, 2011 (the “Effective Date”) by and between
Mylan Inc., a Pennsylvania corporation located at 1500 Corporate Drive,
Canonsburg, Pennsylvania 15317 (“Mylan”) and Cumberland Pharmaceuticals Inc., a
corporation organized under the laws of the State of Tennessee with a place of
business at 2525 West End Avenue, Suite 950, Nashville, Tennessee, USA 37203
(hereinafter referred to as “Cumberland”). Mylan and Cumberland may each be
referred to herein individually as a “Party” and collectively as the “Parties.”

W I T N E S S E T H:

WHEREAS, Mylan, has negotiated for the acquisition of certain assets related to
the Product (as defined below), from Inalco S.p.A. pursuant to certain terms of
an asset purchase agreement by and between Mylan Inc., Mylan Institutional Inc.,
(formerly known as UDL Laboratories, Inc.), Inalco S.p.A. and Inalco
Biochemicals, Inc. dated as of March 31, 2011 (“Inalco Asset Purchase
Agreement”) and this Agreement is conditional upon the successful acquisition of
such assets by completing the closing anticipated by the Inalco Asset Purchase
Agreement;

WHEREAS, Mylan wishes to assign such assets and rights to Cumberland, and
Cumberland desires to so acquire those assets and rights, all upon the terms of
this Agreement.

WHEREAS, Cumberland, Inalco S.p.A. and Inalco Biochemicals, Inc. are parties to
the Kristalose Agreement dated as of April, 2006 (the “Kristalose Agreement”)
which will be terminated and this Agreement is conditional upon the termination
of the Kristalose Agreement;

NOW, THEREFORE, in consideration of the foregoing premises and of the
representations, warranties, covenants and agreements herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto, intending to be legally bound, agree as
follows:

ARTICLE 1
DEFINITIONS AND CONSTRUCTION

1.1 Definitions. Whenever used in this Agreement, unless otherwise clearly
indicated by the context, the terms defined below shall have the indicated
meanings. Other terms may be defined elsewhere in the text of this Agreement
and, unless otherwise indicated, shall have such meaning throughout this
Agreement.

“Affiliate” means with respect to a Party, a Person that controls, is controlled
by or is under common control with such Party. For the purposes of this
definition, the word “control” (including, with correlative meaning, the terms
“controlled by” or “under common control with”) means the actual power, either
directly or indirectly through one or more intermediaries, to direct the
management and policies of such Person, whether by the ownership of fifty
percent (50%) or more of the voting stock of such Person (it being understood
that the direct or indirect ownership of a lesser percentage of such stock shall
not necessarily preclude the existence of control), or by contract or otherwise.

“Agreement” shall have the meaning set forth in the Preamble of this Agreement.

“Aggrieved Party” shall have the meaning set forth in Section 8.2(a).

“ANDA” means an abbreviated new drug application filed with the FDA pursuant to
21 U.S.C. § 355(j) and 21 C.F.R. § 314.3.

“Applicable Laws” means all laws, statutes, regulations, rules, guidelines,
ordinances or the like of any Governmental Authority having jurisdiction over,
or applicable to, the Purchased Assets or a Party in connection with its
obligations under this Agreement.

“Assumed Liabilities” means liabilities related to the Purchased Assets, the
purchase or use thereof, and the sale of the Product; provided, however, that
“Assumed Liabilities” shall not include any Excluded Liabilities.

“Books and Records” means all books and records in the possession of Mylan and
its Affiliates specifically related to the Manufacture, testing, use or sale of
the Product.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York City, New York are authorized or obligated by law or executive
order to not open or remain closed.

“Calendar Quarter” shall mean each three (3) month period ending March 31,
June 30, September 30, and December 31.

“Claim” shall have the meaning set forth in Section 8.2(a).

“Closing” shall have the meaning set forth in Section 3.1.

“Closing Date” shall have the meaning set forth in Section 3.1.

“Confidential Information” means, with respect to a Party (such Party, the
“Disclosing Party”), all non-public information of any kind whatsoever
(including data, software, materials, compilations, formulae, models, patent
disclosures, procedures, processes, projections, protocols, results of
experimentation and testing, specifications, strategies, and techniques), and
all tangible and intangible embodiments thereof of any kind whatsoever
(including materials, samples, apparatus, compositions, documents, drawings,
machinery, patent applications, records and reports), that are disclosed by or
on behalf of the Disclosing Party to the other Party or its Affiliates or
Representatives (such other Party, the “Receiving Party”), including any and all
copies, replications or embodiments thereof. The Confidential Information
included within the Purchased Assets, as acquired by Cumberland pursuant to this
Agreement (to the extent relating solely to the Purchased Assets and not to any
other business, asset or activity of Mylan or its Affiliates, including, with
respect to the Excluded Assets), shall, immediately following the Closing, be
the Confidential Information of Cumberland, and Cumberland shall be deemed the
Disclosing Party and Mylan and its Affiliates the Receiving Party of such
Confidential Information regardless of the origination of such Confidential
Information. Confidential Information of a Disclosing Party shall not include
information that the Receiving Party can establish by competent proof (a) to
have been publicly known prior to disclosure of such information by the
Disclosing Party to the Receiving Party, as evidenced by written records or
similar proof, (b) to have become publicly known, without fault on the part of
the Receiving Party, subsequent to disclosure of such information by the
Disclosing Party to the Receiving Party, as evidenced by written records or
similar proof, (c) to have been received by the Receiving Party free of an
obligation of confidentiality from a source rightfully having possession of and
the right to disclose such information free of an obligation of confidentiality,
as evidenced by written records or similar proof, (d) to have been otherwise
known by the Receiving Party free of an obligation of confidentiality prior to
disclosure of such information by the Disclosing Party to the Receiving Party,
as evidenced by written records or similar proof, or (e) to have been
independently developed by employees or agents of the Receiving Party without
the use of Confidential Information of the Disclosing Party, as evidenced by
written records or similar proof.

“Cumberland” shall have the meaning set forth in the Preamble of this Agreement.

“Cumberland Deliverables” shall have the meaning set forth in Section 3.1.

“Encumbrances” means all encumbrances of any kind, including security interests,
liens, pledges, claims, charges, equitable interests, hypothecations, mortgages,
options, licenses, assignments, powers of sale, retentions of title, rights of
pre-emption, rights of first refusal, restrictions on transferability or defects
of title, but expressly excluding the FDA Letter.

“Excluded Asset” means any asset, interest, right or claim of Mylan that is not
included in the definition of Purchased Assets, including any of the following:

(a) (i) the name “Mylan” and any and all variations, formatives and derivatives
thereof, all composite marks including such names or any such formatives or
derivatives and any colorable imitation of any of the foregoing, (ii) all
trademarks, trade names, brand names, logotypes, symbols, service marks, and the
goodwill of the business symbolized thereby, including registrations and
applications for registrations thereof and all renewals, modifications and
extensions thereof, currently used or proposed to be used by Mylan or any of its
Affiliates in connection with the manufacture, marketing, sale and distribution
of the Product or any other products, (iii) except as expressly set forth in
this Agreement, any intellectual property related to the Manufacturing,
marketing, use, sale or distribution of the Product in the Territory, and
(iv) any computer programs and software;

(b) any administrative, financial and accounting records;

(c) Any inventory unrelated to the Product, and any Product Inventory which
Cumberland does not choose to purchase in this transaction.

“Excluded Liabilities” means all Liabilities related to the Purchased Assets or
the Product which arise or become due prior to the Closing Date.

“FDA” means the United States Food and Drug Administration, and any successor
agency thereto.

“FDA Letter” means the letter attached hereto as Exhibit B duly executed by an
authorized officer of Mylan notifying the FDA of the transfer of the Product
ANDA to Cumberland.

“General Assignment and Bill of Sale” means the General Assignment and Bill of
Sale attached hereto as Exhibit A.

“Governmental Authority” or “Governmental Authorities” means any national,
foreign, federal, state or local judicial, legislative, executive,
administrative or regulatory body or authority, or its equivalent, including the
FDA.

“Indemnifying Party” shall have the meaning set forth in Section 8.2(a).

“Intellectual Property” means all (a) Patents, (b) copyrightable works,
copyrights in works of authorship of any type, including computer software and
industrial designs, registrations and applications for registration thereof,
(c) trade secrets, Know-How and other material confidential or proprietary
technical, business and other information necessary to Manufacture, test, use or
sell the Product, and all rights in any jurisdiction to limit the use or
disclosure thereof, (d) any and all rights of application regarding any of the
foregoing including with respect to extensions and the like, and (e) rights to
sue and recover damages or obtain injunctive relief for past, present and future
infringement, dilution, misappropriation, violation or breach thereof.

“Know-How” means any and all product specifications, processes, product designs,
Manufacturing information, engineering and other manuals and drawings, standard
operating procedures, flow diagrams, chemical, pharmacological, toxicological,
pharmaceutical, physical and analytical, safety, quality assurance, quality
control and clinical data, technical information, data, research records and
similar data and information.

“Liabilities” means any and all liabilities and obligations, whether accrued or
fixed, absolute or contingent, matured or unmatured, or determined or
determinable, including those arising under any Applicable Law, action or
governmental order and those arising under any contract, agreement, arrangement,
commitment or undertaking, or otherwise.

“Losses” means any and all Liabilities, losses, judgments, assessments and
damages paid or payable to a Third Party in connection with a Claim including
all related costs and expenses, including reasonable attorneys’ fees and costs
of defending against lawsuits, complaints, actions or other litigation;
provided, however, that payments in settlement of a Claim shall only be included
to the extent approval of the settlement was provided in accordance with
Article 8.

“Manufacture/Manufacturing/Manufactured” means all operations in the acquisition
of materials for, and the production, packaging, labeling and quality control
and release testing or other analysis of the Product and the associated
ingredients and components.

“Mylan” shall have the meaning set forth in the Preamble of this Agreement.

“Mylan Deliverables” shall have the meaning set forth in Section 3.1.

“NDC” means national drug code, as filed with or accepted by the FDA.

“Net Sales” means the gross invoice price from sales of the Product in the
Territory by Cumberland or its Affiliates, less standard and customary
allowances for:

(a) returns and discounts, including, discounts made by means of rebates, to
direct or indirect customers, or chargebacks directly related to sales of such
Finished Product (and including rebates or other payments required to be paid to
governmental entities in connection with sales of such product pursuant to the
Omnibus Budget Reconciliation Act of 1990 and similar or other Federal or state
legislation or programs) including for damaged goods, returns, recalls, rebates
or rejections;

(b) applicable taxes (to the extent borne by Cumberland or its Affiliates and
separately stated on the invoice and included in the gross invoice price), other
than income taxes;

(c) sales credits customary in the industry and accrued in accordance with
applicable Accounting Standards, including price protection, shelf stock
adjustments and other price adjustments; re-procurement charges by customers
(backorder charges) and other similar charges; and

(d) any other specifically identifiable costs or charges included in the gross
invoice price for the finished Products customarily deducted in the
pharmaceutical industry.

Net Sales shall be determined from Cumberland’s or its Affiliates’ books and
records kept in accordance with Accounting Standards, subject to periodic
true-ups based on actuals.

“Party” and “Parties” shall have the meaning set forth in the Preamble of this
Agreement.

“Patents” means all patents, patent applications including provisional
applications and statutory invention registrations, including reissues,
divisions, continuations, continuations-in-part, and reexaminations, all
inventions disclosed therein, all rights therein provided by international
treaties and conventions, together with all applicable foreign counterpart
patents and patent applications, and all rights to obtain patents and
registrations thereto, as well as any extensions, supplementary protection
certificates or the like applicable to any and all of the foregoing. For the
avoidance of doubt, Cumberland shall have the right to seek Patent rights
worldwide.

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

“Product” means lactulose crystals with the label and packaged in 10-gram and
20-gram pouches and all other strengths and dosage forms sold under the
Kristalose Trademark (“Kristalose”). For the avoidance of doubt, Cumberland
shall have the right to seek approval by any applicable Regulatory Authority
worldwide.

“Product ANDA” means Lactulose United States ANDA No. 074712 and any supplements
and amendments thereto.

“Product Know-How” means any Know-How specifically related to and necessary for
the Manufacture, testing, use or sale of the Product, as set forth in the
Product ANDA.

“Product Intellectual Property” means the Intellectual Property owned or
controlled by Mylan and directly related to the Product, including the Product
Know-How.

“Product Regulatory Files” means all Regulatory Files and Regulatory Approvals
owned or controlled by Mylan and/or its Affiliates as of the Closing Date
related specifically to the Manufacture, testing, use or sale of the Product,
including the Product ANDA in the Territory.

“Purchased Assets” means: Mylan transfers to Cumberland full, worldwide rights
to the intellectual property rights, know-how, labels, and trademarks, including
but not limited to:



  (i)   the United States Registered Trademark KRISTALOSE, Registration
No. 2,439,494 and Trademark Additional Rights;



  (ii)   the Product ANDA;



  (iii)   other rights in the applicable trademarks, trademark applications and
registrations, trade names, trade dresses, service logos, and other designations
of origin;



  (iv)   the Product Intellectual Property;



  (v)   all Product Regulatory Files; and



  (vi)   all Books and Records

provided, however, that the Purchased Assets shall not include any of the
assets, rights and claims defined as Excluded Assets hereunder.

“Regulatory Approval” means any and all approvals, licenses, registrations or
authorizations of the applicable Regulatory Authority necessary for the
marketing of the Product in the Territory.

“Regulatory Authority” means any Governmental Authority whose approval is
necessary to develop, Manufacture, import, and/or market the Product in the
Territory.

“Regulatory Files” means:

(a) the technical, medical and scientific licenses, permits, registrations,
authorizations and approvals (including applications therefor, supplements and
amendments, pre- and post-approvals, and labeling approvals) of any Governmental
Authority necessary for the development (including the conduct of clinical
trials), Manufacture, distribution, marketing, promotion, offer for sale,
import, export or sale of a drug product or a drug substance;

(b) all technical, scientific, chemical, biological, pharmacological, and
toxicological data as well as all clinical and preclinical reports (together
with clinical data sets associated with such reports), and all validation
documents and data; and

(c) all correspondence to or from Governmental Authorities.

“Representatives” of a Party means such Party’s officers, directors, employees,
agents, consultants, advisors, or other representation, including legal counsel,
accountants and financial advisors.

“Royalty” shall have the meaning set forth in Article 4.

“Territory” shall mean any country where the Product may be lawfully sold
including, without limitation, The United States of America, its territories and
possessions. For the avoidance of doubt, Cumberland shall have the right to seek
approval by any applicable Regulatory Authority worldwide.

“Third Party” means any entity other than Mylan, Cumberland and their respective
Affiliates.

“Trademark” means United States Registered Trademark KRISTALOSE, Registration
No. 2,439,494 or any subsequent registration of the mark KRISTALOSE in the
Territory. For the avoidance of doubt, Cumberland shall have the right to seek
Trademark rights worldwide.

“Trademark Additional Rights” means other rights in the applicable trademarks,
trademark applications and registrations, trade names, trade dresses, service
logos, and other designations of origin.

“Trademark Assignment Agreement – 2011” means the agreement attached hereto as
Exhibit C duly executed by and between the Parties assigning the Trademark from
Mylan to Cumberland.

“Transaction Agreements” means this Agreement and the Trademark Assignment
Agreement – 2011, the General Assignment and Bill of Sale, together, and each,
individually, a “Transaction Agreement.”

“Year” shall mean the twelve (12) month period commencing on the Effective Date
and each twelve (12) month period beginning on the anniversary thereof.

1.2 Interpretation and Construction; Currency.

(a) Unless the context of this Agreement otherwise requires, (i) the terms
“include,” “includes,” or “including” shall be deemed to be followed by the
words “without limitation” unless otherwise indicated; (ii) the terms “hereof,”
“herein,” “hereby,” and derivative or similar words refer to this entire
Agreement; and (iii) the terms “Article,” “Section” and “Exhibit” refer to the
specified Article, Section and Exhibit of this Agreement. Whenever this
Agreement refers to a number of days, unless otherwise specified, such number
shall refer to calendar days. The headings and paragraph captions in this
Agreement are for reference and convenience purposes only and shall not affect
the meaning or interpretation of this Agreement. This Agreement shall not be
interpreted or construed in favor of or against either Party because of its
effort in preparing it.

(b) All payments to be made by Cumberland to Mylan under this Agreement shall be
made in United States dollars and may be paid by check made to the order of
Mylan or bank wire transfer in immediately available funds to such bank account
in the United States as may be designated in writing by Mylan from time to time.

ARTICLE 2
PURCHASE AND SALE

2.1 Purchase and Sale.

(a) On the terms and subject to the conditions set forth in this Agreement, on
the Closing Date, Mylan shall sell, assign, transfer and deliver to Cumberland,
and Cumberland shall purchase from Mylan, all of Mylan’s rights and interest in
and to the Purchased Assets, free and clear of any Liens, and Cumberland will
assume the Assumed Liabilities.

ARTICLE 3
THE CLOSING

3.1 The Closing. The closing of the Transaction Agreements (the “Closing”) shall
take place as shall be agreed upon in writing by Cumberland and Mylan on the
date hereof or such other date, time and place as shall be agreed upon in
writing by Cumberland and Mylan on or before Sixty (60) days from the Effective
Date of this Agreement (the actual date and time being herein called the
“Closing Date”). The Closing shall be deemed effective as of 12:01 a.m. on the
Closing Date.3.2 Deliveries by Mylan. At the Closing, Mylan shall deliver or
cause to be delivered to Cumberland copies of the Product Regulatory Files,
copies of any Books and Records, the duly executed General Assignment and Bill
of Sale, all information and materials in Mylan’s possession and/or control that
is necessary for Cumberland to assume regulatory responsibilities for the
Product (and not otherwise provided by Mylan to Cumberland as part of the
Purchased Assets) (collectively, the “Mylan Deliverables”).3.3 Deliveries by
Cumberland. At the Closing, Cumberland shall deliver, or cause to be delivered,
to Mylan the duly executed General Assignment and Bill of Sale, Trademark
Assignment Agreement – 2011 (collectively, the “Cumberland Deliverables”).

3.2 FDA Letter. On the Closing Date, or such later date as mutually agreed by
the parties, Mylan shall mail to the FDA the FDA Letter, return receipt
requested. Mylan shall provide Cumberland with proof that FDA received the FDA
Letter in the form of a copy of such returned receipt.

3.3 Assumption of Assumed Liabilities. With respect to the purchase and sale of
the Purchased Assets, in addition to the payment of the Royalty, Cumberland
shall assume the Assumed Liabilities on the Closing Date. Cumberland assumes no
Excluded Liabilities, and the Parties hereto agree that all such Excluded
Liabilities shall remain the sole responsibility and obligation of Mylan and/or
its Affiliates.

3.4 Closing. In the event any of the Transaction Agreements are not delivered as
set forth above and the Closing is not completed, this Agreement and the
transactions contemplated herein shall immediately terminate and no longer be in
force or effect.

ARTICLE 4
ROYALTY PAYMENTS

4.1 Royalty. In consideration for Sale, assignment, and transfer by Mylan to
Cumberland, of all of Mylan’s rights and interest in and to the Purchased
Assets, Cumberland shall pay Mylan a royalty equal to [***] percent ([***]%) of
Net Sales of the Product in the Territory (the “Royalty”). The payment shall be
calculated quarterly and Cumberland shall remit payment to Mylan within [***]
([***]) days after the end of each calendar [***], together with a schedule
detailing the calculation. Cumberland shall pay said Royalty for a period of
[***] ([***]) years commencing on the Effective Date.

4.1.1. If Net Sales of the Product in the Territory are in excess of [***] U.S.
dollars ($[***] USD) in a Year, then Cumberland shall pay Mylan an additional
[***] percent ([***]%) for a total of [***] percent ([***]%) of Net Sales of the
Product in the Territory for the subject Year in excess of $[***].

4.1.2. If Net Sales of the Product in the Territory are in excess of [***] U.S.
dollars ($[***] USD) in a Year, then Cumberland shall pay Mylan an additional
[***] percent ([***]%) for a total of [***] percent ([***]%) of Net Sales of the
Product in the Territory for the subject Year in excess of $[***].

4.2 Audit. Cumberland shall maintain complete and accurate books and records
with respect to the determination of Net Sales including, without limitation,
such books and records required to confirm the proper determination of Net
Sales. Such books and records shall be available for inspection and audit by
Mylan and/or its designated representatives, subject to appropriate
confidentiality undertakings, and upon reasonable advance notice, at a mutually
agreeable time, during normal business hours. The costs of any such inspection
or audit shall be the responsibility of Mylan unless any such inspection or
audit reveals an underpayment of five percent (5%) or more for any Calendar
Quarter in which case such costs will be the responsibility of Cumberland.
Cumberland shall remain responsible for any underpayment disclosed by audit. In
the event that audit reveals an underpayment of five or more percent for three
or more Calendar Quarters during the Term of this Agreement, then Cumberland
shall pay Mylan an additional [***] percent ([***]%) of Net Sales for the period
in which such underpayment occurred.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF MYLAN

Mylan hereby represents and warrants to Cumberland that:

5.1 Corporate Organization, Good Standing, Power. Mylan is a corporation duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Pennsylvania. Mylan has the requisite corporate power and
authority to execute and deliver the Transaction Agreements and to consummate
the transactions contemplated hereby and thereby, as applicable, including
delivery of the Mylan Deliverables. Each Transaction Agreement, at the time such
agreement is delivered by Mylan, will have been duly executed and delivered by
Mylan and constitutes legal, valid and binding obligations of Mylan, enforceable
against Mylan, in accordance with its terms.

5.2 Consents and Approvals; No Conflict. To the best of Mylan’s knowledge and
belief, after due investigation, the execution, delivery and performance by
Mylan of the Transaction Agreements, the delivery of the Mylan Deliverables, and
the consummation by Mylan of the transactions contemplated hereby and thereby
will not require any material notice to, material filing with, or the material
consent, approval or authorization of, any Person or Governmental Authority,
except in connection with the FDA Letter and for the transfer of the Product
Regulatory Files. The execution, delivery and performance of the other
Transaction Agreements, the delivery of the Mylan Deliverables, and the
consummation of the transactions contemplated hereby and thereby will not
(i) conflict with or result in a breach of any of the provisions of the
certificate of incorporation or by-laws of Mylan, (ii) contravene in any
material respect any Applicable Law, or (iii) subject to Cumberland’s
satisfaction as to the Cumberland Waiver, conflict with or result in a breach of
any Third Party agreements or contracts of Mylan or its Affiliates.

5.3 Assets. Neither Mylan nor any of its Affiliates owns or controls (including
by joint ownership) any Intellectual Property related to the Product, or
necessary for the Manufacture, use or testing thereof, that is not being sold,
assigned, conveyed, transferred and delivered to Cumberland pursuant to this
Agreement. Conditioned upon the successful acquisition by Mylan of such assets
by completing the closing anticipated by the Inalco Asset Purchase Agreement,
Mylan has the sole and exclusive right, title and interest in and to all the
Purchased Assets and the Purchased Assets are free and clear of all
Encumbrances.

5.4 Litigation. There is no civil, criminal or administrative action, suit,
hearing, or proceeding pending or, to the knowledge of Mylan, after due
investigation, threatened against Mylan or Inalco, or any Affiliate of Mylan or
Inalco relating to the Purchased Assets or the transactions contemplated hereby.
There are no outstanding judgments, orders, injunctions, decrees or awards
against Mylan or Inalco in connection with this Agreement or the transactions
contemplated hereby that have not been satisfied in all material respects to the
best of Mylan’s knowledge and belief after due investigation.

5.5 Compliance with Laws. To the best of Mylan’s knowledge and belief, after due
investigation, Mylan has been in compliance, in all material respects, with
Applicable Laws in connection with the Purchased Assets. To the knowledge of
Mylan, after due investigation, there are no outstanding material deficiencies
in the Product ANDA. Mylan has not received any written notice from any
Governmental Authority that Mylan or its Affiliates, with respect to the Product
or the Purchased Assets, were or are in violation of any Applicable Laws.

5.6 Regulatory and FDA Matters. To the best of Mylan’s knowledge and belief,
after due investigation, there is no action or proceeding by the FDA or any
other Governmental Authority concluded, pending or, to the knowledge of Mylan,
threatened against Mylan relating to the Product Regulatory Files or the safety
or efficacy of the Product.

5.7 Broker’s Fees. Mylan has not employed any broker, finder or investment
banker or incurred any liability for any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by the Transaction
Agreements.

5.8 Other Claims. Mylan and its Affiliates have no claims or causes of action
against any Third Party (whether or not such claims or causes of action have
been asserted by Mylan) related to the Purchased Assets, and Mylan possesses no
rights of indemnity, warranty rights, rights of contribution, rights to refund
or reimbursements and other rights of recovery possessed (whether such rights
are currently exercisable) related to Product and the Purchased Assets other
than as set forth in this Agreement.

5.9 Exclusive Representations and Warranties. Except for the representations and
warranties contained in this Article 5 or in any other document or instrument
delivered by Mylan pursuant to this Agreement, neither Mylan nor any other
Person makes any other express or implied representation or warranty on behalf
of the Purchased Assets, including any representation or warranty as to the
probable success or profitability of the ownership, use or operation of the
Purchased Assets by Cumberland after the Closing or the value, condition or use
of the Purchased Assets, whether express or implied, including any implied
warranty of merchantability or fitness for a particular purpose.

5.10 Debarment Certification. Mylan represents and warrants that neither it nor
any person employed by it to perform any work related to this Agreement (i) is
under investigation by the FDA for debarment action or is presently, has been,
or if debarred in the future, will be, debarred pursuant to Section 306 (a) or
(b) of the U.S. Generic Drug Enforcement Act of 1992 or other applicable law or
(ii) has a disqualification hearing pending or has been disqualified by the FDA
pursuant to 21 C.F.R. Section 312.70. In the event any of the foregoing occurs,
Mylan shall immediately notify Cumberland.

5.11 Non Compete. During the period in which Royalty payments are being
transferred by Cumberland to Mylan under section 4.1 herein, Mylan shall neither
directly nor indirectly (through any other Persons, entity or otherwise) without
Cumberland’s prior written approval, promote, sell, market, or distribute in The
United States of America, its territories and possessions, a Competing Product
defined as any lactulose crystals product.

ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF CUMBERLAND

Cumberland hereby represents and warrants to Mylan that:

6.1 Corporate Organization, Good Standing, Power. Cumberland is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Tennessee. Cumberland has the requisite corporate power and authority
to execute and deliver the Transaction Agreements, and to consummate the
transactions contemplated hereby and thereby, as applicable, including delivery
of the Cumberland Deliverables and payment of the Royalty. The execution and
delivery by Cumberland of the Transaction Agreements, as applicable, and the
consummation by Cumberland of the transactions contemplated hereby and thereby,
as applicable, have been duly authorized by all necessary corporate action on
the part of Cumberland, and no other or further corporate actions or proceedings
will be necessary for the execution and delivery of such agreements, as
applicable, by Cumberland, the performance by Cumberland of its obligations
hereunder and thereunder, as applicable, and the consummation by Cumberland of
the transactions contemplated hereby or thereby, as applicable. Each Transaction
Agreement, at the time such agreement is delivered by Cumberland, will have been
duly executed and delivered by Cumberland and constitutes legal, valid and
binding obligations of Cumberland, enforceable against Cumberland in accordance
with its terms.

6.2 Consents, No Conflict. The execution, delivery and performance by Cumberland
of the Transaction Agreements, the delivery of the Cumberland Deliverables, and
the consummation of the transactions contemplated hereby and thereby will not
require any material notice to, material filing with, or the material consent,
approval or authorization of, any Person, except in connection with the FDA
Letter. The execution and delivery of this Agreement and the other Transaction
Agreement, the delivery of the Cumberland Deliverables and the consummation of
the transactions contemplated hereby and thereby will not (i) conflict with or
result in a breach of any of the provisions of the certificate or articles of
incorporation or by-laws of Cumberland, (ii) contravene in any material respect
any Applicable Law, or (iii) conflict with or result in a breach of any Third
Party agreements or contracts of Cumberland or its Affiliates.

6.3 Litigation. There is no civil, criminal or administrative action, suit,
hearing, or proceeding pending or, to the knowledge of Cumberland or Mylan,
threatened against Cumberland or any Affiliate of Cumberland or any Affiliate of
Mylan relating to the transactions contemplated hereby. There are no outstanding
judgments, orders, injunctions, decrees or awards against Cumberland or Mylan in
connection with this Agreement or the transactions contemplated hereby that have
not been satisfied in all material respects.

6.4 Broker’s Fees. Cumberland has not employed any broker, finder or investment
banker or incurred any liability for any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by the Transaction
Agreements.

6.5 Exclusive Representations and Warranties. Other than the representations and
warranties set forth in this Article 6, Cumberland is not making any other
representation or warranty, express or implied.

6.6 Debarment Certification. Cumberland represents and warrants that neither it
nor any person employed by it to perform any work related to this Agreement
(i) is under investigation by the FDA for debarment action or is presently, has
been, or if debarred in the future, will be, debarred pursuant to Section 306
(a) or (b) of the U.S. Generic Drug Enforcement Act of 1992 or other applicable
law or (ii) has a disqualification hearing pending or has been disqualified by
the FDA pursuant to 21 C.F.R. Section 312.70. In the event any of the foregoing
occurs, Cumberland shall immediately notify Mylan.

ARTICLE 7
ADDITIONAL AGREEMENTS

7.1 Expenses. Except as specifically set forth in this Agreement, all expenses,
including the fees of any attorneys, accountants, investment bankers or others
engaged by a Party, incurred in connection with the Transaction Agreements and
the transactions contemplated hereby and thereby shall be paid by the Party
incurring such expenses, whether or not the transactions contemplated by the
Transaction Agreements are consummated.

7.2 Additional Agreements of Mylan. Subject to the terms and conditions herein
provided, Mylan agrees to: (i) do, or cause to be done, all things reasonably
necessary or proper to consummate the transactions contemplated by the
Transaction Agreements and to cooperate with Cumberland in connection with the
foregoing; (ii) obtain all necessary consents and approvals (or effective waiver
thereof) from other parties to material agreements, contracts, instruments and
other contracts to consummate the transactions contemplated by the Transaction
Agreements; (iii) effect all necessary registrations and filings and submissions
of information required or requested by Governmental Authorities with respect to
the transactions contemplated by the Transaction Agreements; and (iv) take such
actions and provide further assurances reasonably required for Cumberland to
vest more fully in possession of the Purchased Assets. To the extent that Mylan
becomes aware of the Product Regulatory Files not otherwise previously
transferred to Cumberland, Mylan shall promptly notify Cumberland of such and
promptly deliver same to Cumberland and the Product Know-How and Product
Regulatory Files shall be deemed to be otherwise included in this Agreement as
of the Closing Date.

7.3 Additional Agreements of Cumberland. Subject to the terms and conditions
herein provided, Cumberland agrees to use its commercially reasonable efforts to
(i) do, or cause to be done, all things necessary or proper to consummate the
transactions contemplated by the Transaction Agreements and to cooperate with
Mylan in connection with the foregoing, (ii) obtain all necessary consents and
approvals (or effective waivers thereof) from other parties to material
agreements, contracts, instruments and other contracts to consummate the
transactions contemplated by the Transaction Agreements, and (iii) effect all
necessary registrations and filings and submissions of information required or
requested by Governmental Authorities with respect to the transactions
contemplated by the Transaction Agreements.

7.4 Access to Information. From and after the Closing Date and subject to the
terms hereof, Mylan agrees to cooperate with and to grant to Cumberland and its
Representatives, during normal business hours, reasonable access to its material
information and records relating specifically to the Product and the Product
Regulatory Files (including any information underlying the Product Regulatory
Files or data cross-referenced with any pre-clinical, clinical or chemistry,
Manufacturing and control information or data with regard to the Product
contained in any other related Regulatory Files or other regulatory filings or
applications of Mylan or its Affiliates filed with and/or approved by the FDA),
but only to the extent such information or records were not delivered to
Cumberland on or after the Closing Date, or continue to be in the possession of
Inalco, for the purposes of (i) gaining Regulatory Approval of the Product ANDA,
(ii) any financial reporting; (iii) defending against any claims or litigation
involving the Product or (iv) any investigation or inquiry being conducted by
any federal, state, local or foreign Governmental Authority involving the
Product.

7.5 FDA Communications. From and after the Closing Date, except with respect to
the FDA Letter, as required by Applicable Law or as requested by Cumberland,
Mylan shall not contact or communicate with the FDA or any other Governmental
Authorities with respect to the Purchased Assets. Following the Closing Date,
Mylan will notify Cumberland of its receipt of any correspondence from the FDA
and, until the parties have delivered to the FDA the FDA Letter, it will use its
commercially reasonable efforts to assist Cumberland in any response to the FDA
in respect thereof.

7.6 NDC Numbers. Cumberland hereby acknowledges and agrees that Cumberland shall
assign its own NDC number to the Product.

7.7 Records. Cumberland will preserve all books and records included within the
Purchased Assets as required by Applicable Law.

7.8 Assumption of Regulatory Commitments. From and after the Closing Date, and
subject to the terms hereof, Cumberland will assume control of, and
responsibility for all costs, obligations and Liabilities arising from or
related to, any commitments, requirements or obligations to, or any requests or
orders from, any Governmental Authority involving the Product, to the extent
arising from Product sold by or on behalf of Cumberland or related to the
Product ANDA owned by Cumberland after the Closing Date.

7.9 Response to Medical Inquiries and Product Complaints. After the Closing
Date, Cumberland will assume all responsibility for responding to any medical
inquiries, adverse event reports or complaints about the Product in the
Territory. Any such inquiries, reports or complaints received by Mylan shall be
promptly forwarded to Cumberland.

ARTICLE 8
INDEMNIFICATION

8.1 Indemnification.

(a) Subject to the provisions of this Article 8, Mylan shall indemnify, defend
and hold harmless Cumberland and its officers, directors and employees from any
Losses incurred by such Persons to the extent arising from or attributable to
(i) the breach of any representation, warranty or covenant made by Mylan in this
Agreement; or (ii) any Excluded Liability or (iii) the breach of this Asset
Purchase and Royalty Agreement and/or related Transaction Agreements.

(b) Subject to the provisions of this Article 8, Cumberland shall indemnify,
defend and hold harmless Mylan and its respective officers, directors and
employees from any Losses incurred by such Persons to the extent arising from or
attributable to (i) the breach of any representation, warranty, or covenant made
by Cumberland in this Agreement; or (ii) the Assumed Liabilities or (iii) the
breach of this Asset Purchase and Royalty Agreement and/or related Transaction
Agreements.

8.2 Procedures.

(a) Promptly after any Person entitled to indemnity hereunder receives notice or
otherwise becomes aware of any Third Party claim reasonably expected to be
formally made against a Party or the commencement of any Third Party action or
proceeding, in each case which may give rise to indemnification hereunder (a
“Claim”), such Person (the “Aggrieved Party”) shall, if an indemnity claim with
respect thereto is to be made against any Party obligated to provide
indemnification pursuant to this Article 8 (the “Indemnifying Party”), give such
Indemnifying Party written notice of such claim or the commencement of such
action or proceeding or any of the foregoing; provided, however, that failure to
give such notification will not affect the indemnification provided hereunder
except to the extent the Indemnifying Party shall have been actually prejudiced
as a result of such failure. The Indemnifying Party may elect to assume the
defense of any such Claim, or any litigation resulting from such Claim. Upon
such assumption, the Aggrieved Party shall cooperate fully with the Indemnifying
Party in the conduct of such defense. Such duty on the part of the Aggrieved
Party to cooperate in such defense shall include (i) providing assistance in
compiling and verifying responses to discovery requests, (ii) providing
reasonable access to its employees for purposes of consulting, performing
laboratory testing, providing deposition and trial testimony and expert opinions
and (iii) making available to the Indemnifying Party all books and records as
may have relevance to the defense. The Aggrieved Party may participate, at its
expense (not subject to indemnification hereunder), in the defense of such
Claim; provided, however, that the Indemnifying Party shall direct and control
the defense of such Claim. The Indemnifying Party shall not, in the defense of
such Claim, consent to entry of any judgment or enter into any settlement,
except with the written consent of the Aggrieved Party which, in either case,
may not be unreasonably withheld, delayed or conditioned. In addition, all
awards and costs payable by a Third Party to the Aggrieved Party or the
Indemnifying Party shall belong to the Indemnifying Party. The Indemnifying
Party shall not be entitled to control, and the Aggrieved Party shall be
entitled to have sole control over, the defense or settlement of any claim to
the extent that such claim seeks any order, injunction or other equitable relief
against the Aggrieved Party.

(b) If the Indemnifying Party shall fail to assume the defense of a Claim, the
Aggrieved Party may defend against such Claim in such reasonable manner as it
may deem appropriate and the Aggrieved Party may settle such Claim (but only
with the consent of the Indemnifying Party, which consent shall not be
unreasonably withheld, delayed or conditioned) on such terms as it may deem
appropriate, and the Indemnifying Party shall promptly reimburse the Aggrieved
Party for the amount of any indemnifiable Losses incurred by the Aggrieved Party
in connection with the defense against or settlement of such Claim.

8.3 Losses. Parties shall take and shall cause their Affiliates to take all
reasonable steps to mitigate any Losses upon becoming aware of any event that
would reasonably be expected to, or does, give rise thereto, including incurring
costs only to the minimum extent necessary to remedy a breach that gives rise to
the Loss. If the amount to be netted hereunder from any payment required under
Section 8.1 is determined after payment by the Indemnifying Party of any amount
otherwise required to be paid to an Aggrieved Party pursuant to this Article 8,
the Aggrieved Party shall repay to the Indemnifying Party, promptly after such
determination, any amount that the Indemnifying Party would not have had to pay
pursuant to this Article 8 had such determination been made at the time of such
payment.

ARTICLE 9
CONFIDENTIALITY AND PUBLIC DISCLOSURE

9.1 The Receiving Party shall not disclose to any Third Party any Confidential
Information or use any such Confidential Information for its own benefit or that
of any Third Party without the written consent of the Disclosing Party. Each
Party agrees to protect Confidential Information received from the other Party
at least as well as it would its own proprietary and confidential information,
but using at least a reasonable amount of care.

9.2 The Receiving Party shall bind all persons having access through it to any
Confidential Information to comply with the provisions of 8.1. The Receiving
Party will be responsible for the acts of any of its Representatives receiving
the Confidential Information.

9.3 The Receiving Party, at the request of the Disclosing Party, shall return or
destroy all Confidential Information disclosed to it hereunder, in whatever form
contained, including any listing that identifies the documents provided, except
that one copy of all Confidential Information may be retained at the office of
the Receiving Party’s counsel, to maintain a record of the same.

9.4 Notwithstanding anything to the contrary in this Agreement, the Parties
understand and agree that either Party, as the Receiving Party of Confidential
Information from the Disclosing Party, may, if so required, disclose some or all
of the information included in this Agreement or other Confidential Information
of the Disclosing Party (i) in order to comply with its obligations under law,
(ii) to respond to an inquiry of a Governmental Authority, or (iii) in a
judicial, administrative or arbitration proceeding. In any such event, the
Receiving Party making such disclosure shall (a) provide the Disclosing Party
with as much advance notice as reasonably practicable of the required
disclosure, (b) cooperate with the Disclosing Party in any attempt to prevent or
limit the disclosure, and (c) reasonably limit any disclosure to the specific
purpose at issue. Additionally, each Party shall be free to make comments
consistent with any press release issued in conformance with Section 10.1 below.

ARTICLE 10
GENERAL PROVISIONS

10.1 Public Statements. With the exception of filings with the Securities and
Exchange Commission, FDA or any other Regulatory Authority, neither Party shall
make any publicity release, interview or make any other dissemination of
information concerning this Agreement or its terms, or the transactions
contemplated hereby, to a Third Party without the prior written approval of the
other Party.

10.2 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally, mailed by
reputable overnight courier or certified mail (return receipt requested) or sent
by facsimile (confirmed thereafter by such certified mail), to each Party at the
following address or at such other address as may be specified by either Party
by like notice:

      If to Cumberland:  
Cumberland Pharmaceuticals Inc.
2525 West End Avenue, Suite 950
Nashville, TN 37203
Attention: CEO
Facsimile: (615) 255-0094
With copies to:  
Adams and Reese/Stokes Bartholomew LLP
424 Church Street, 28th Floor
Nashville, TN 37219
Attention: Martin S. Brown, Esq.
Facsimile: (615) 259-1470
If to Mylan:  
Mylan Inc.
1500 Corporate Drive
Canonsburg, PA 15317
Attention: NA General Counsel
Facsimile: (724) 514-1972
With copies to:  
Mylan Inc.

1500 Corporate Drive

Canonsburg, PA 15317

Attention: Global General Counsel

Facsimile: (724) 514-1972

Notice so given shall: (i) in the case of notice so given by personal delivery,
be deemed to be given and received on the date of such personal delivery;
(ii) in the case of notice so given by certified mail, be deemed to be given and
received on the third (3rd) business day after mailing; and (iii) in the case of
notice so given by a reputable overnight courier, be deemed to be given and
received on the next business day after delivery to such courier.

10.3 Amendment. This Agreement may not be amended except by an instrument in
writing signed by each of the Parties.

10.4 Waiver. Any term, provision or condition of this Agreement may be waived
(or the time for performance of any of the obligations or other acts of any
Party may be extended) only if in writing and signed by the Party that is
entitled to the benefit of such term, provision or condition.

10.5 Parties in Interest. Other than in connection with a merger, consolidation
or similar reorganization, or sale of all or substantially all of its assets, no
Party may delegate its duties under this Agreement without the consent of the
other Party hereto, which consent shall not be unreasonably withheld. No Party
may assign its rights under this Agreement without the consent of the other
Parties hereto, which consent shall not be unreasonably withheld. This Agreement
shall not run to the benefit of or be enforceable by any Person other than a
Party to this Agreement and, subject to this Section 10.5, its successors and
permitted assigns. Any assignment of this Agreement in contravention of this
Section 10.5 shall be null and void ab initio.

10.6 Entire Agreement. This Agreement (including the documents and instruments
referred to herein) and the other Transaction Agreement, constitutes the entire
agreement and supersedes all other prior agreements and undertakings, both
written and oral, between the Parties, with respect to the subject matter
hereof.

10.7 Governing Law; Jurisdiction. The Transaction Agreements shall be governed
in all respects, including validity, interpretation and effect, by the internal
laws of the State of New York, without regard to the conflicts of law provisions
thereof with the exception of Sections 5-1401 and 5-1402 of the New York General
Obligations Law. The Parties agree that the U.S. District Court for the Southern
District of New York shall have exclusive jurisdiction over any dispute or
controversy arising out of or relating to this Agreement and any judgment,
determination, arbitration award, finding or conclusion reached or rendered in
any other jurisdiction shall be null and void between the Parties. Each of the
Parties waives any defense of inconvenient forum to the maintenance of any
action or proceeding so brought and waives any right to trial by jury in any
action, proceeding or counterclaim arising out of or relating to this Agreement,
the transactions contemplated hereby or the actions of Parties in the
negotiation, administration, performance and enforcement hereof.

10.8 Counterparts. This Agreement may be executed and delivered in two or more
counterparts, each of which shall for all purposes be deemed to be an original
and all of which shall constitute on instrument. Electronically transmitted
signature copies shall be binding on the Parties as originals.

10.9 Third Party Beneficiaries. Except as set forth in 8.1(a) and (b), no term
or provision of this Agreement is intended to be, or shall be, for the benefit
of any Person other than the Parties, and no such other Person shall have any
right or cause of action hereunder.

10.10 Validity. If any provisions of this Agreement shall be held to be illegal,
invalid or unenforceable under any Applicable Law, then such contravention or
invalidity shall not invalidate the entire Agreement. Such provision shall be
deemed to be modified to the extent necessary to render it legal, valid and
enforceable, and if no such modification shall render it legal, valid and
enforceable, then this Agreement shall be construed as if not containing the
provision held to be invalid, and the rights and obligations of the Parties
shall be construed and enforced accordingly.

10.11 Conditions. The validity of his Agreement is conditioned upon the
successful acquisition by Mylan of such assets by completing the closing
anticipated by the Inalco Asset Purchase Agreement.

10.12 Survival. The representations and warranties of each Party contained
herein shall survive until the seventh (7th) anniversary of the Closing of this
Agreement.

SIGNATURE PAGE TO FOLLOW

1

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound, have
caused this Asset
Purchase and Royalty Agreement to be executed as of the date first written
above.

     
MYLAN INC.
By: /s/ John Deiniggi
  CUMBERLAND PHARMACEUTICALS INC.
By: /s/ A.J. Kazimi
 
   
Print Name: John Deiniggi
  Print Name: A.J. Kazimi
 
   
Title: SVP, NA Operations
  Title: Chief Executive Officer
 
   

2

EXHIBIT A
GENERAL ASSIGNMENT AND BILL OF SALE

THIS GENERAL ASSIGNMENT AND BILL OF SALE (this “General Assignment”) dated as of
the        day of      , 2011 (the “Closing Date”), by and among Mylan Inc., a
Pennsylvania corporation located at 1500 Corporate Drive, Canonsburg,
Pennsylvania 15317 (“Seller”) and Cumberland Pharmaceuticals Inc., a corporation
organized under the laws of the State of Tennessee with a place of business at
2525 West End Avenue, Suite 950, Nashville, Tennessee, USA 37203 (hereinafter
referred to as “Buyer”). Seller and Buyer may each be referred to herein
individually as a “Party” and collectively as the “Parties”.

WHEREAS, Seller and Buyer are Parties to that certain Asset Purchase and Royalty
Agreement with an Effective Date of the        day of      , 2011 (the “Asset
Purchase Agreement”), pursuant to which certain assets and liabilities of Seller
are to be transferred to, and assumed by, the Buyer;

WHEREAS, in performance of their respective obligations under the Asset Purchase
and Royalty Agreement, Seller and Buyer desire to execute and deliver this
General Assignment;

NOW, THEREFORE, for and in consideration of the foregoing premises and the
mutual covenants contained herein, and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Parties do hereby agree as follows:

1. Capitalized terms used but not defined herein shall have the meanings for
such terms that are set forth in the Asset Purchase and Royalty Agreement.

2. Seller does hereby sell, assign, convey, grant and transfer unto Buyer to
have and to hold forever, the Purchased Assets including, without limitation,
all of Seller’s right, title and interest, of every nature and description, in
and to the Purchased Assets, wherever located.

3. Seller does hereby assign, sell, and transfer (collectively, the
“Assignment”) to Buyer, all of Seller’s right, title, benefit, privileges and
interest in and to, and all of Seller’s burdens, obligations and liabilities in
connection with, each of the Assumed Liabilities.

4. Buyer does hereby accept the Assignment and assumes and agrees to observe and
perform such duties, responsibilities, obligations, terms, provisions and
covenants, and to pay and discharge such liabilities of Seller to be observed,
performed, paid or discharged from and after the Closing Date, in connection
with the Assumed Liabilities. Buyer assumes no Excluded Liabilities, and the
Parties hereto agree that all such Excluded Liabilities shall remain the sole
responsibility of Seller.

5. This General Assignment shall inure to the benefit of, and be binding upon,
the Parties hereto and their respective heirs, successors, trustees, transferee
and assigns.

6. This General Assignment is executed by the Parties and shall be binding upon
each Party and its successors and assigns, for the uses and purposes set forth
above and referred to herein, effective immediately upon its execution by the
Parties.

7. Each of the Parties hereto covenants and agrees, at its own expense and
without further consideration, to acknowledge, execute and deliver, at the
request of the other Party hereto, all such further instruments of transfer,
conveyance, and/or assignment and to take such other action as such other Party
may reasonably request to effectuate the provisions set forth in the General
Assignment to Buyer.

8. In the event of any conflict or inconsistency between the terms of the
Acquisition Agreement and the terms hereof, the terms of the Acquisition
Agreement shall govern.

9. This General Assignment may be executed in one or more counterparts, each of
which shall for all purposes are deemed to be an original and all of which shall
constitute one and the same instrument. Electronically transmitted signature
copies shall be binding on the Parties as originals.

IN WITNESS WHEREOF, the Parties hereto have each caused this General Assignment
and Bill of Sale to be duly executed as of the date first above written.

     
MYLAN INC.
By:
  CUMBERLAND PHARMACEUTICALS INC.
By:
 
   
Print Name:
  Print Name:
 
   
Title:
  Title:
 
   

3

EXHIBIT B
FDA LETTER

[insert date]

VIA FACSIMILE AND FEDERAL EXPRESS

Gary Buehler, Director
Office of Generic Drugs
Center for Drug Evaluation and Research
Food and Drug Administration
Document Control Room
Metro Park North II
7500 Standish Place, Room E-150
Rockville, MD 20855-2773

              General Correspondence:   Change of Abbreviated New Drug    
Application (“ANDA”) Ownership      
ANDA Number:
    074712           [insert title]

Dear Dr. Buehler:

The purpose of this correspondence is to notify the FDA pursuant to 21 C.F.R.
§314.72 that, on           , 2011, Mylan Inc. (“Mylan”) assigned and transferred
to Cumberland Inc. (“Cumberland”) all of Mylan’s rights, title and interest to
the above referenced ANDA, and that Cumberland, effective on such date, is now
the owner of such ANDA. All documentation Mylan possessed relevant to the ANDA,
including a complete copy of the ANDA and all supplements, amendments,
correspondence and records, have been provided to Cumberland.

The contact information for Cumberland is as follows:

 
Company Name:
Contact Name:
Title:
Address:
Telephone:
Fax:
Email:

Please do not hesitate to contact me with any questions you may have concerning
this correspondence via telephone at        or email at       .

Sincerely,

[insert name]
[insert title]

CC:
[insert name]
[insert title]

4

EXHIBIT C

TRADEMARK ASSIGNMENT AGREEMENT – 2011

This Trademark Assignment (“Assignment”) is made and entered into as of       
      ,
2011, by and between Mylan Inc., a Pennsylvania corporation located at 1500
Corporate Drive, Canonsburg, Pennsylvania 15317 (“Assignor”) and Cumberland
Pharmaceuticals Inc., a corporation organized under the laws of the State of
Tennessee with a place of business at 2525 West End Avenue, Suite 950,
Nashville, Tennessee, USA 37203 (hereinafter referred to as “Assignee”).
Assignor and Assignee are sometimes referred to collectively herein as the
“Parties” and individually as a “Party”.

WHEREAS, the Parties have executed an Asset Purchase and Royalty Agreement to
which this Assignment is referenced and attached;

WHEREAS, Assignor is the owner of all right, title and interest in and to the
United
States Registered Trademark KRISTALOSE, Registration No. 2,439,494 (the
“Trademark” or “Registration”), together with the goodwill of the business
connected with and symbolized by the Trademark; and

WHEREAS, Assignee desires to acquire all right, title and interest in and to the
Trademark.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties hereby agree as set forth below.

Assignor hereby sells, assigns, transfers and conveys to Assignee the entire
right, title,
interest in and to the Trademarks in the United States, together with the
goodwill of the business connected with and symbolized by the Trademark
(including, without limitation, the right to renew any registrations included in
the Trademark, the right to apply for trademark registrations within or outside
the United States based in whole or in part upon the Trademark, and any priority
right that may arise from the Trademark), and the right to sue for and collect
damages for infringements or other violations of the same, including for past
infringements or violations, the same to be held and enjoyed by Assignee as
fully and entirely as said interest could have been held and enjoyed by Assignor
had this sale, assignment, transfer and conveyance not been made.

Assignor authorizes the Commissioner of Trademarks of the United States and
other empowered officials of the United States Patent and Trademark Office to
record the transfer of the Registration to Assignee as assignee of Assignor’s
entire right, title and interest therein.

Assignor agrees to further execute any documents reasonably necessary to effect
this assignment or to confirm Assignee’s ownership of the Trademarks.

This Trademark Assignment Agreement may be executed by the Parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts taken together shall constitute one and the
same instrument. Electronically transmitted signature copies shall be binding on
the Parties as originals.

IN WITNESS WHEREOF, the parties hereto have executed this Trademark Assignment
Agreement as of the date first written above.

     
MYLAN INC.
By:
  CUMBERLAND PHARMACEUTICALS INC.
By:
 
   
Print Name:
  Print Name:
 
   
Title:
  Title:
 
   

5